SIDLEY AUSTIN llp NEW YORK, NY 10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 Exhibit 99.2(l)(3) June 15, 2011 Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 Ladies and Gentlemen: We hereby consent to the reference to our firm included in the Registration Statement on Form N-2 (Securities Act File No. 333-172676), and the prospectus constituting a part thereof, of Japan Smaller Capitalization Fund, Inc Very truly yours, /s/Sidley Austin LLP Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships
